                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                       )
RAMSEY SOLUTIONS,                                )
a Tennessee Limited Liability Company,           )
                                                 )
       Plaintiff,                                )
                                                 )   Case No. 3:20-cv-00641
v.                                               )   Judge Aleta A. Trauger
                                                 )
MARRIOTT HOTEL SERVICES, INC.,                   )   JURY DEMAND
a Delaware Corporation;                          )
                                                 )
       Defendant.                                )
                                                 )
MARRIOTT HOTEL SERVICES, INC.,                   )
a Delaware Corporation,                          )
                                                 )
       Counter-Plaintiff,                        )
                                                 )
v.                                               )
                                                 )
THE LAMPO GROUP, LLC d/b/a                       )
RAMSEY SOLUTIONS,                                )
a Tennessee Limited Liability Company,           )
                                                 )
      Counter-Defendant.                         )
______________________________________________

            REPLY IN SUPPORT OF MOTION TO AMEND AFFIRMATIVE
                        DEFENSES TO COUNTERCLAIM




     Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 1 of 8 PageID #: 888
        Marriott’s Opposition is predicated on scheduling that it knows to be false. First, when the

Motion was filed, the trial had already been re-scheduled from February to April 2022. The same

day this Court re-set the trial, Ramsey Solutions notified Marriott that the April 5th date created a

scheduling conflict with another trial. See Composite Exhibit “A” that includes the

communications between the parties regarding re-setting the trial and related deadlines. Thus, at

the time the Opposition was filed, the trial date had already moved to August 2nd by agreement of

the parties.1 [Dkt. 58]. Given that there is an entire year until trial, there can be no actual prejudice

to Marriott as there is ample time respond to the Second Set of Discovery and to obtain an expert.

        Second, because the parties knew prior to the filing of the Motion that the April 5th trial

would be adjusted and they had already agreed that the attendant scheduling would be changed

accordingly, Ramsey Solutions did not believe it was necessary to separately file a motion under

FRCP 16(b)(4). Rather, as has been the case in the past, Ramsey Solutions expected that the parties

would work cooperatively to re-set the pre-trial deadlines consistent with their discussions. Ex. A.

Since the parties were already collaborating to move the trial date and then the related scheduling

deadlines, it seemed to make no sense to simultaneously litigate scheduling unless an issue arose.2

        Marriott’s argument that the Motion should be denied due to the failure to file a motion

pursuant to Rule 16(b)(4) is, at best, disingenuous and, at worst, misleading given the facts here.

Indeed, its position is belied by the very cases upon which it relies. The authority cited by Marriott

confirms that where a party moves to amend under Rule 15(a) after the deadline specified in the

scheduling order, courts typically treat that motion as a motion to amend the scheduling order

1
  This Court entered an Order Resetting Case for Trial on August 9, 2021, moving the trial from
February 15, 2022, to April 5, 2022. [Dkt. 53]. An unopposed motion was filed on August 18,
2021, after a new date was agreed upon by counsel and the parties. [Dkt.56].
2
  Ramsey Solutions is contemporaneously filing a motion to modify the scheduling given
Marriott’s position that it will not agree to a new deadline for amendment of pleadings. See Ex. B.



                                                   1
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 2 of 8 PageID #: 889
under Rule 16. For example, Marriott cites to Johnson v. Mammoth Recreations, Inc. for the

proposition that the good cause standard under Rule 15(a) is not coextensive with Rule 16(b)(4).

975 F.2d 604 (9th Cir. 1992).3 But Marriott conveniently omits the court’s discussion on this point

including that there was no reason to deviate from the convention of considering a motion to amend

a pleading as a Rule 16 motion. Id. at 608-09. Certainly, Marriott has not presented any reason to

deviate from that standard in any event and, thus, the Court should consider the instant Motion as

a request to amend the scheduling order.

       Even under Rule 16(b)(4), Ramsey Solutions has established good cause for amending its

affirmative defenses as it only recently learned the information necessitating the amendment when

Marriott served its discovery objections to the Second Set of Discovery. Marriott focuses much of

its brief on its position that Ramsey Solutions delayed amendment due to “ignorance of the law,”

but this is again misleading as to both the facts and the law. The parties have a legitimate dispute

about applicable law, as Ramsey Solutions conveyed to Marriott, it is within this Court’s discretion

to invalidate a liquidated damages provision regardless of whether a defense was asserted. See,

e.g., Goldblatt v. C.P. Motion, Inc., 77 So.3d 798, 800 (Fla. 3d DCA 2011) (even where parties

stipulate that liquidated damages is result of inability to readily ascertain damages, court can still

invalidate the clause). But, because Marriott has taken the contrary view, in an abundance of

caution, Ramsey Solutions sought leave to amend. Ramsey Solutions filed its Motion promptly

upon receiving Marriott’s discovery responses highlighting the dispute. The parties engaged in a

meet-and-confer in which Marriott refused to provide information regarding its actual damages,

purportedly because Ramsey Solutions did not assert an “enforceability” defense. It was this newly

voiced view of the law (which Ramsey Solutions takes exception to) that led Ramsey Solutions to

3
 Marriott devotes several pages of its Opposition to discussing choice of law issues. Because the
laws in each of this jurisdictions is consistent, Ramsey Solutions need not respond here.


                                                  2
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 3 of 8 PageID #: 890
move to amend its affirmative defenses out of an abundance of caution within days of these

developments, not an ignorance of the law.

       Courts have routinely found good cause to amend exists where a party is delayed in

discovering information that forms the basis of its need to amend. See, e.g., Yoe v. Crescent Sock

Co., 2017 WL 11479920 (E.D. Tenn. Oct. 31, 2017) (“[I]f a party is delayed in discovering the

basis for amending its pleadings due to circumstances beyond its control, it may use that delay as

a basis for arguing that a Rule 16(b) order deadline should be extended.”) (citation omitted). In

Yoe, the plaintiff moved to amend shortly after learning during a deposition of the factual basis for

the affirmative defense to be added. There, as here, the parties had stipulated to an extended

discovery deadline. Id. at *5. Here, the proposed amendment became necessary due to Marriott’s

newly asserted position that this Court cannot determine, as a matter of law, whether the liquidated

damages provision is valid absent a defense being asserted. While Ramsey Solutions does not

agree with Marriott’s position, it immediately sought leave to amend in an abundance of caution.

       Contrary to Marriott’s position, “failure to raise an affirmative defense by responsive

pleading does not always result in waiver of the defense….” Id. at *3 (citation omitted). This is

true “where the plaintiff has received notice of the affirmative defense by some other means….”

Id. Here, Marriott cannot claim that it is not on notice of Ramsey Solutions’ view on the validity

of the liquidated damages provision given the discovery requests directed to those issues, which

were served well within the discovery period. See Palmeri v. Goodwill Indus. of Middle Tenn.,

2018 WL 4030571, at *7 (M.D. Tenn. Aug. 23, 2018) (Where defense was a “commonplace and

predictable feature of litigation,” the non-moving party “should have predicted, from the

beginning, that this defense would likely be raised….”). As noted in the Motion, the validity or

enforceability of a liquidated damages provision is a question of law subject to the Court’s



                                                 3
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 4 of 8 PageID #: 891
determination, thus is not waived.

       The cases cited by Marriott do not support its position under these facts. For example,

Marriott cites to Alexander v. Univ. of Memphis for the proposition that “ignorance of the law”

does not constitute good cause. 2021 WL 2579973, at *5 (6th Cir. June 7, 2021). But in Alexander,

the plaintiff sought to add a new claim as opposed to an affirmative defense, was “clearly aware

of the factual basis” of that new claim, and “her only excuse for missing the deadline was that she

was unaware of the legal basis for her claim.” Id. Here, Ramsey Solutions did not learn of

Marriott’s legal position until after the deadline to amend passed and moved promptly upon

discovering that information. Similarly, Marriott cites to Troxel Mfg. Co. v. Schwinn Bicycle Co.,

where “[t]he only excuse offered for [the late motion was] that [movant] misconceived the law.”

489 F.2d 968, 970 (6th Cir. 1973). The reasoning underpinning Alexander and Troxel simply does

not apply. Here, the parties have a colorable disagreement as to whether this Court may rule as a

matter of law that the liquidated damages provisions are facially invalid unless a defense of

enforceability was raised.

       Marriott’s assertion that it will be prejudiced by an amendment is similarly misleading and

at odds with established law. Marriott’s representation that there are “only two months remaining”

for discovery hides that Marriott knows the parties will, within days, file a joint motion to move

the scheduling deadlines. Opp., p. 2; Compare Ex. B. Marriott knew that the parties were waiting

until this Court entered an order re-setting the trial to then establish new deadlines that they would

submit jointly to this Court.4 In short, this argument can be dismissed out of hand.

4
  Ramsey Solutions provided dates in August and September 2021 for the depositions of witnesses
requested by Marriott. Marriott did not notice a single deposition. Further, it was Marriott that
requested to move the prior discovery cut-off to October 22, 2021, along with certain other
deadlines. The Order re-setting those deadlines was entered on August 9, 2021. [Dkt. 49] As the
record reflects, Ramsey Solutions has repeatedly agreed to each extension sought by Marriott. It
is curious that Marriott is taking the opposite tact here, hoping to obtain a strategic advantage likely


                                                   4
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 5 of 8 PageID #: 892
         Courts routinely dismiss this sort of gamesmanship. In Palmieri, this Court noted that the

non-moving party either did not realize or believe that the non-assertion of the proposed

affirmative defense amounted to waiver, or realized the defense was waived and waited until after

the deadline for amendment had passed, then “sought to reap the fruits.” 2018 WL 4030571, at *7.

Either way, the court noted that finding prejudice and denying amendment “would serve little

purpose other than rewarding one litigant for allowing the other’s error to go uncorrected.” Id.

         Marriott’s argument regarding the time remaining for discovery fails in light of precedent.

In Wright v. Memphis Light, Gas & Water Div., the court found that the defendant would not be

prejudiced where the discovery cutoff was less than a month after the motion to amend was

decided. 2012 WL 3683484, at *2 (W.D. Tenn. Aug. 24, 2012). There, the plaintiff moved to

amend less than five months before the discovery cut-off, and as of the date the motion was

decided, the parties had not exchanged any discovery requests or conducted any depositions. Id.

Here, the parties have agreed to a discovery cut-off in mid-March, 2022 – more than seven months

after Ramsey Solutions filed the Motion. Moreover, the parties have engaged in significant

discovery; the only additional discovery that would be required is for Marriott to respond to

requests already served by Ramsey Solutions before the current October discovery cut-off. The

responsive information is readily available to Marriott—a publicly traded company that must

routinely compile the same data for financial reporting purposes. Simply stated, there is no

prejudice, burden, or hardship as Marriott can easily produce the requested information.

         For the foregoing reasons, Ramsey Solutions respectfully requests that the Court grant the

Motion and find that the [Proposed] First Amended Answer and Affirmative Defenses is deemed

filed.


because it knows that its liquidated damages provisions cannot withstand scrutiny.


                                                  5
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 6 of 8 PageID #: 893
                                Respectfully submitted,

                          By:   /s/ Jennifer G. Altman
                                Jennifer Altman, Esq.
                                (admitted pro hac)
                                Markenzy Lapointe, Esq.
                                (admitted pro hac)
                                PILLSBURY WINTHROP SHAW PITTMAN LLP
                                600 Brickell Avenue, Suite 3100
                                Miami, FL 33131
                                jennifer.altman@pillsburylaw.com
                                markenzy.lapointe@pillsburylaw.com

                                Ashley E. Cowgill, Esq.
                                PILLSBURY WINTHROP SHAW PITTMAN LLP
                                500 Capitol Mall, Suite 1800
                                Sacramento, CA 95814
                                ashley.cowgill@pillsburylaw.com

                                Counsel for The Lampo Group, LLC




                                   6
Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 7 of 8 PageID #: 894
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of September, 2021, a true and correct copy of the

foregoing was served by CM/ECF notifications to the following parties registered to receive

notices in this case:

        Steven M. Rudner, appearing pro hac vice
        John C. Josefsberg, appearing pro hac vice
        RUDNER LAW OFFICES
        12740 Hillcrest Road, Suite 240
        Dallas, TX 75230
        Telephone: (214) 373-1900
        Facsimile: (214) 360-7845
        Rudner@HotelLawyers.com
        josefsberg@HotelLawyers.com

        -and-

        Stephen J. Zralek, No. 18971
        BONE MCALLESTER NORTON PLLC
        511 Union St., Ste. 1000
        Nashville, TN 37219
        Telephone: (615) 238-6305
        Facsimile: (615) 687-2763
        szralek@bonelaw.com

        Counsel for Marriott Hotel Services, Inc.
        and Marriott International, Inc.

                                             /s/ Jennifer G. Altman




                                                7
    Case 3:20-cv-00641 Document 62 Filed 09/01/21 Page 8 of 8 PageID #: 895
